DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to a Request for Continued Examination filed on 6/29/2022.
Claims 1, 3-4, and 6 have been amended.
No claims have been cancelled.
No new claims have been added.
Claims 1-14 remain pending in the application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/29/2022 has been entered.
Response to Arguments
Applicant’s arguments, see pages 5-6, filed 1/13/2022, with respect to the 35 U.S.C. 103 rejections of claims 1-14 have been fully considered and are persuasive in light of the amendments to the independent claims. The 35 U.S.C. 103 rejection of claims 1-14 has been withdrawn. 
However, upon further consideration of Applicant’s claim amendments, such amendments appear to introduce additional issues associated with both 35 U.S.C. 112(a) and 35 U.S.C. 112(b). Please see the 35 U.S.C. 112(a) and 35 U.S.C. 112(b) below for a detailed explanation regarding such issues.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 	Regarding claim 1, the claim has been amended to recite “sending a signal failed message when a Boolean expression comparing each of said two or more performance metrics against a predetermined threshold is true, the Boolean expression comprising at least one of said two or more performance metrics being evaluated both alone against a first predetermined threshold and against a second predetermined threshold different from the first predetermined threshold in combination with another performance metric of said two or more performance metrics.” However, discussion of thresholds in Applicant’s specification appears to be limited to a single predetermined delay threshold associated with average delay and a single predetermined loss threshold associated with packet loss in paragraph [0022], which does not support comparing two or more performance metrics against the same predetermined threshold as is claimed or comparing at least one performance metric “both alone against a first predetermined threshold and against a second predetermined threshold different from the first predetermined threshold in combination with another performance metric of said two or more performance metrics” as is claimed. The combination of performance metrics discussed in paragraph [0022] instead appears to comprise comparing each performance metric against its own criteria (i.e., threshold). Fig. 3 and its corresponding description at paragraphs [0016]-[0018] of Applicant’s specification also appears to be limited to comparing one or more performance metrics to a single “performance criteria,” which also does not support comparing two or more performance metrics against the same predetermined threshold as is claimed or comparing at least one performance metric “both alone against a first predetermined threshold and against a second predetermined threshold different from the first predetermined threshold in combination with another performance metric of said two or more performance metrics” as is claimed. A combined comparison of two performance metrics against the same threshold does not appear to be discussed in Applicant’s specification. As an example, the average delay and the packet loss in paragraph [0022] are not both compared to the same threshold, they are instead individually compared to their own associated thresholds. The Examiner would also like to note that no form of the word “bool” or “Boolean” is recited in Applicant’s specification, and thus Applicant’s specification does not appear to provide support for a Boolean expression such as is now claimed.	Claim 1 thus contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. For the purpose of this examination, the Examiner will interpret the claims as written wherein comparison of at least two performance metrics against “a predetermined threshold” is required since the Boolean expression is recited as “comparing each of said two or more performance metrics against a predetermined threshold.” The Examiner will also interpret the claims as written wherein evaluation of each “at least one of said two or more performance metrics” requires evaluation both alone against the same first predetermined threshold and against the same second predetermined threshold different from the first predetermined threshold in combination with another performance metric of said two or more performance metrics (i.e., each performance metric is compared to the same first predetermined threshold and the same second predetermined threshold as appears to be claimed).	Regarding claim 6, the claim has been amended to recite “program instructions stored on the one or more computer readable storage media for triggering protection switching from a first link to a second link of the two or more links when a Boolean expression is true, the Boolean expression comprising at least one of said two or more performance metrics being evaluated both alone against a first predetermined threshold and against a second predetermined threshold different from the first predetermined threshold in combination with another performance metric of said two or more performance metrics.” However, discussion of thresholds in Applicant’s specification appears to be limited to a single predetermined delay threshold associated with average delay and a single predetermined loss threshold associated with packet loss in paragraph [0022], which does not support comparing at least one performance metric “both alone against a first predetermined threshold and against a second predetermined threshold different from the first predetermined threshold in combination with another performance metric of said two or more performance metrics” as is claimed. The combination of performance metrics discussed in paragraph [0022] instead appears to comprise comparing each performance metric against its own criteria (i.e., threshold). Fig. 3 and its corresponding description at paragraphs [0016]-[0018] of Applicant’s specification also appears to be limited to comparing one or more performance metrics to a single “performance criteria,” which also does not support comparing at least one performance metric “both alone against a first predetermined threshold and against a second predetermined threshold different from the first predetermined threshold in combination with another performance metric of said two or more performance metrics” as is claimed. A combined comparison of two performance metrics against the same threshold does not appear to be discussed in Applicant’s specification. As an example, the average delay and the packet loss in paragraph [0022] are not both compared to the same threshold, they are instead individually compared to their own associated thresholds. The Examiner would also like to note that no form of the word “bool” or “Boolean” is recited in Applicant’s specification, and thus Applicant’s specification does not appear to provide support for a Boolean expression such as is now claimed.	Claim 6 thus contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. For the purpose of this examination, the Examiner will interpret the claims as written wherein evaluation of each “at least one of said two or more performance metrics” requires evaluation both alone against the same first predetermined threshold and against the same second predetermined threshold different from the first predetermined threshold in combination with another performance metric of said two or more performance metrics (i.e., each performance metric is compared to the same first predetermined threshold and the same second predetermined threshold as appears to be claimed).	Regarding claims 2-5 and 7-14, the claims are rejected because they depend from rejected independent claims 1 and 6 respectively.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Regarding claim 1, the claim has been amended to recite “sending a signal failed message when a Boolean expression comparing each of said two or more performance metrics against a predetermined threshold is true, the Boolean expression comprising at least one of said two or more performance metrics being evaluated both alone against a first predetermined threshold and against a second predetermined threshold different from the first predetermined threshold in combination with another performance metric of said two or more performance metrics.” Such language appears to contain contradictory terms. For instance, “a Boolean expression comparing each of said two or more performance metrics against a predetermined threshold” appears to require comparing at least two different performance metrics against the same “a predetermined threshold.” However, the immediately following claim language recites “the Boolean expression comprising at least one of said two or more performance metrics being evaluated both alone against a first predetermined threshold and against a second predetermined threshold different from the first predetermined threshold in combination with another performance metric of said two or more performance metrics,” which potentially only requires evaluating a single (i.e., at least one) performance metric “both alone against a first predetermined threshold and against a second predetermined threshold different from the first predetermined threshold in combination with another performance metric of said two or more performance metrics.” It is therefore unclear if the Boolean expression is intended to require evaluation of one or two performance metrics. It is also unclear if “a predetermined threshold” associated with “two or more performance” is intended to be the same or different from “a first predetermined threshold” and/or “a second predetermined threshold.” As was also discussed in the 35 U.S.C. 112(a) rejection above, discussion of thresholds in Applicant’s specification appears to be limited to a single predetermined delay threshold associated with average delay and a single predetermined loss threshold associated with packet loss in paragraph [0022]. The claimed evaluation using such thresholds is thus also unclear in view of Applicant’s specification. 	Furthermore, it is unclear if “at least one of said two or more performance metrics” in the conflicting language discussed above is intended to be one of the “two or more performance metrics” compared “against a predetermined threshold” (and thus at least one performance metric is required to be compared to all three thresholds), or if “at least one of said two or more performance metrics” compared against the first predetermined threshold and the second predetermined threshold is potentially a different performance metric from the “said two or more performance metrics” (and thus the performance metric compared against the first and second thresholds is not required to be compared to “a predetermined threshold”). 	It is also unclear if evaluation of potentially more than one (i.e., “at least one”) performance metric “both alone against a first predetermined threshold and against a second predetermined threshold different from the first predetermined threshold in combination with another performance metric of said two or more performance metrics” is intended to require that every performance metric is evaluated against the same “first predetermined threshold” and “second predetermined threshold,” or if different performance metrics may have different associated thresholds (i.e., different “first” and “second” thresholds for each metric). As was also discussed above, discussion of thresholds in Applicant’s specification appears to be limited to a single predetermined delay threshold associated with average delay and a single predetermined loss threshold associated with packet loss in paragraph [0022]. The claimed evaluation of at least one performance metric using the claimed first and second thresholds as is claimed is thus also unclear in view of Applicant’s specification. 	Additionally, the claim limitation “said two or more performance metrics” lacks antecedent basis. It is therefore also unclear what such “said two or more performance metrics” are intended to entail and thus it is also unclear what “at least one of said two or more performance metrics” is intended to entail. 	Claim 1 is thus indefinite. For the purpose of this examination, the Examiner will interpret the claims as written wherein comparison of at least two performance metrics against “a predetermined threshold” is required since the Boolean expression is recited as “comparing each of said two or more performance metrics against a predetermined threshold.” The Examiner will also interpret the claims as written wherein evaluation of each “at least one of said two or more performance metrics” requires evaluation both alone against the same first predetermined threshold and against the same second predetermined threshold different from the first predetermined threshold in combination with another performance metric of said two or more performance metrics (i.e., each performance metric is compared to the same first predetermined threshold and the same second predetermined threshold as appears to be claimed).	Regarding claim 6, the claim has been amended to recite “program instructions stored on the one or more computer readable storage media for triggering protection switching from a first link to a second link of the two or more links when a Boolean expression is true, the Boolean expression comprising at least one of said two or more performance metrics being evaluated both alone against a first predetermined threshold and against a second predetermined threshold different from the first predetermined threshold in combination with another performance metric of said two or more performance metrics.” It is unclear if evaluation of potentially more than one (i.e., “at least one”) performance metric “both alone against a first predetermined threshold and against a second predetermined threshold different from the first predetermined threshold in combination with another performance metric of said two or more performance metrics” is intended to require that every performance metric is evaluated against the same “first predetermined threshold” and “second predetermined threshold,” or if different performance metrics may have different associated thresholds (i.e., different “first” and “second” thresholds for each metric). As was also discussed above, discussion of thresholds in Applicant’s specification appears to be limited to a single predetermined delay threshold associated with average delay and a single predetermined loss threshold associated with packet loss in paragraph [0022]. The claimed evaluation of at least one performance metric using the claimed first and second thresholds as is claimed is thus also unclear in view of Applicant’s specification. 	Additionally, the claim limitation “said two or more performance metrics” lacks antecedent basis. It is therefore also unclear what such “said two or more performance metrics” are intended to entail and thus it is also unclear what “at least one of said two or more performance metrics” is intended to entail. 	Claim 6 is thus indefinite. For the purpose of this examination, the Examiner will interpret the claims as written wherein evaluation of each “at least one of said two or more performance metrics” requires evaluation both alone against the same first predetermined threshold and against the same second predetermined threshold different from the first predetermined threshold in combination with another performance metric of said two or more performance metrics (i.e., each performance metric is compared to the same first predetermined threshold and the same second predetermined threshold as appears to be claimed).	Regarding claims 2-5 and 7-14, the claims are rejected because they depend from rejected independent claims 1 and 6 respectively.
Note Regarding Prior Art
The Examiner would like to note that the prior art does not appear to disclose or suggest the subject matter of claims 1-14 as amended. However, as was also discussed above, independent claims 1 and 6 are rejected under 35 U.S.C. 112(a) because they contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claims 1 and 6 are also rejected for indefiniteness under 35 U.S.C. 112(b).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A MYERS whose telephone number is (571)272-0997. The examiner can normally be reached Monday - Friday 10:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC MYERS/Primary Examiner, Art Unit 2474